UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4582



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES DUSTIN SALMONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-00-171)


Submitted:   September 16, 2005           Decided:   October 6, 2005


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Larry R. Ellis,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles    Dustin     Salmons    appeals      the   district     court’s

judgment revoking his supervised release for the second time and

sentencing him to six months in prison followed by twelve months of

supervised release.        On appeal, Salmons argues that his six-month

sentence is unreasonable in light of the factors set out in 18

U.S.C.A.    §    3553(a)   (West    2000    &     Supp.   2005),    and     that   the

mitigating      factors    surrounding      his    employment      status    warrant

modification of the terms and conditions of supervised release. We

affirm.

            We review a district court’s judgment revoking supervised

release    and    imposing    a    term    of     imprisonment     for    abuse    of

discretion.      United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.

1995).     In exercising this discretion, the district court must

consider the factors set forth in 18 U.S.C.A. § 3553(a).                      See 18

U.S.C.A. § 3583(e) (West 2000 & Supp. 2005).                    Our review of the

record convinces us the district court fully considered Salmons’s

history and characteristics and did not abuse its discretion.

            Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                      - 2 -